          Case 1:20-cv-11832-RGS Document 11 Filed 10/30/20 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                       CIVIL ACTION NO. 2o-11832-RGS

                         HUGUETTE NICOLE YOUNG

                                       v.

                      MAURA HEALEY, Attorney General
                            of Massachusetts

               ORDER ON MOTION FOR RECONSIDERATION

                               October 30, 2020

STEARNS, D. J.

      On October 8, 2020, plaintiff Huguette Nicole Young, who “currently

resides in Junction City, Oregon,” initiated this pro se 1 action seeking

declaratory and emergency injunctive relief to strike down Governor Baker’s

COVID-19-related Order No. 31 requiring people to wear masks in indoor

and outdoor public places when less than six feet apart. 2 Referring to Order


      1While Young identifies herself in her Complaint as a “long-haul
commercial tractor-trailer driver who as carried loads into and out of all
lower 48 states”, she also states that she is a “law school graduate specializing
in Constitutional Law.” Compl. ¶ 21.

      2The federal Judiciary’s Public Access to Court Electronic Records
(PACER) service shows that Young has filed similar, if not identical
cases/pleadings in more than ten other federal courts. See i.e. Young v.
Marshall, No. 20-495-JB-MU (S.D. Ala. Oct. 7, 2020); Young v. Rutledge,
No. 20-1185-BRW (E.D. Ark. Oct. 6, 2020); Young v. Becerra, No. 20-
05628-JD (N.D. Cal. Aug. 13, 2020); Young v. Connors, No. 20-425 (D. Haw.
       Case 1:20-cv-11832-RGS Document 11 Filed 10/30/20 Page 2 of 4



No. 31 as a “muzzle order”, Young asserts that it violates her “First

Amendment right of free speech under the United States Constitution by

literally blocking [her] ability to speak audibly and clearly . . . in the likely

event [her] next trucking job has her passing through Massachusetts.”

Compl. ¶¶ 2, 20. On October 9, 2020, the court dismissed the action without

prejudice pursuant to Fed. R. Civ. P. 12(h)(3) for lack of subject matter

jurisdiction. Dkt. #6.

      Young seeks reconsideration of the dismissal based on “new

circumstances.” Dkt. #10 at 3.      In the motion and a proposed amended

complaint, Young asserts new allegations – that she “is eager to relocate

anywhere opportunity takes her as long as there is no mask mandate [and

that this] includes Massachusetts, where plaintiff will visit before the end of

October.”    Id.   Young states that “she will certainly be injured by

Massachusetts’ face-mask mandate in the immediate future when she shops

at Walmart stores in Massachusetts and while she visits with Massachusetts

veterans.” Id. Young also asserts that, while “[t]he court may be unaware of

what it means to be a long-haul truck driver: A long-haul truck driver lives



Oct. 5, 2020); Young v. Cameron, No. 20-680 (W.D. Ky. October 4, 2020);
Young v. Landry, No. 20-2730 (E.D. La. Oct. 5, 2020); Young v. Frosh, No.
20-2935 (D. Md. Oct. 14, 2020); Young v. Balderas, No. 20-789 (D.N.M.
Aug. 5, 2020); Young v. Ferguson, No. 20-cv-00277-RMP (E.D. Wash. Aug.
10, 2020); Young v. Kaul, No. 20-935 (W.D. Wis. Oct. 8, 2020).
                                       2
       Case 1:20-cv-11832-RGS Document 11 Filed 10/30/20 Page 3 of 4



in his/her truck and resides in the entire lower 48 states. [Young] simply

chooses to receive her mail, pay her state taxes and have her Commercial

Drivers License (CDL) issued out of Oregon.” Mot. at 1-2.

      Motions for reconsideration may be brought pursuant to Fed. R. Civ.

P. 59(e) or 60(b). Rule 59(e) permits a party to seek reconsideration of a

court’s judgment so long as the party files its “motion to alter or amend a

judgment . . . no later than 28 days after the entry of judgment.” Fed. R. Civ.

P. 59(e). On the other hand, a Rule 60(b) motion “must be made within a

reasonable time,” and if the motion is brought under subsections (b)(1), (2)

or (3), no more than a year after the entry of the judgment or order.

      In asking the court to reconsider its order of dismissal, Young fails to

identify which of the Federal Rules of Civil Procedure she relies upon.

Because Young filed her motion to reconsider within 28 days of the dismissal

of this action, the court treats it as a Rule 59(e) motion to alter or amend the

judgment. Under Rule 59, “[a] motion for reconsideration will be granted

only upon a showing of (1) a ‘manifest error of law,’ (2) new evidence, or (3)

a misunderstanding or other error ‘not of reasoning but apprehension.’”

Corliss v. Cummings, 2017 WL 5178787, at *1 (D. Mass. Nov. 8, 2017)

(quoting Ruiz Rivera v. Pfizer Pharm., LLC, 521 F.3d 76, 81-82 (1st Cir.

2008)).


                                       3
       Case 1:20-cv-11832-RGS Document 11 Filed 10/30/20 Page 4 of 4



      Here, Young makes no assertion of an error of law or newly discovered

evidence, rather she avers expected circumstances – that she intends to visit

Massachusetts and will be subject to the face-mask mandate when shopping.

These purported injuries as set out in either the complaint or motion for

reconsideration are insufficiently imminent to have standing to bring this

case. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (“[T]he

plaintiff must have suffered an ‘injury in fact’— an invasion of a legally

protected interest which is (a) concrete and particularized, and (b) ‘actual or

imminent,’ not ‘conjectural’ or ‘hypothetical.” (internal citations omitted));

see also Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)

“[T]hreatened injury must be ‘certainly impending’ to constitute injury in

fact,” and “’[a]llegations of possible future injury’ are not sufficient.”);

Ginther v. Comm’r of Ins., 427 Mass. 319, 323 (1998) (“Injuries that are

speculative, remote, and indirect are insufficient to confer standing.”).

      The plaintiff’s motion for reconsideration is DENIED.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns _________
                                    UNITED STATES DISTRICT JUDGE




                                      4
